Citation Nr: 1039937	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
including as secondary to service-connected posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

John Francis, Counsel 











INTRODUCTION

The Veteran served on active duty from April 1972 to May 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO.

In April 2009, the Board remanded claims for service connection 
for peptic ulcer disease, major depressive disorder, and 
substance and alcohol abuse for further development. 

In June 2010, the RO granted service connection for major 
depressive disorder and substance and alcohol abuse secondary to 
service-connected PTSD.  As these benefits sought have been 
granted in full, the issues are no longer before the Board on 
appeal.  


FINDING OF FACT

There is credible medical evidence that service-connected 
substance and alcohol abuse in part caused or aggravated the 
Veteran's peptic ulcer disease.  


CONCLUSION OF LAW

The criteria for service connection for peptic ulcer disease have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

The Veteran served as a U.S. Navy seaman and ship's serviceman 
aboard a frigate including several deployments to the Western 
Pacific Theater of Operations.  The Veteran was awarded the 
Vietnam Service Medal and Combat Action Ribbon.  He contends that 
his peptic ulcer disease first manifested shortly after service 
and is related to service or secondary to other service-connected 
disorders. 

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  
 
Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including peptic 
ulcers).

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

Service treatment records are silent for any symptoms, diagnoses, 
or treatment for gastrointestinal disorders.  The file contains 
an undated and incomplete record of a discharge physical 
examination with no observations or conclusions relevant to any 
specific physical system and no concurrent medical history 
questionnaire.  The claims file contains no records of medical 
care or statements or claims for disability compensation from the 
Veteran prior to 1996.  

In December 1996, the Veteran received inpatient VA treatment for 
28 days for alcohol and cocaine dependence.  The attending 
physician noted that the Veteran had a 32 year history of alcohol 
and substance abuse and a history of peptic ulcer disease.  
Limited outpatient treatment records in 1999 and 2000 and a March 
2000 VA general medical examination were silent for any symptoms 
or treatment of upper gastric disease.  However, the Veteran 
continued to receive counseling and treatment for substance 
abuse, and mental health clinicians frequently noted the history 
of peptic ulcer disease as a relevant general medical factor.  
Additional VA outpatient treatment records through February 2008 
show occasional notations of the presence of an ongoing upper 
gastrointestinal disorder but with few clinically observed 
symptoms and no treatment other than prescriptions for gastric 
acid inhibitor medications. 

In September 2009, a VA physician noted a review of the claims 
file and the Veteran's report of receiving a diagnosis of peptic 
ulcer disease with gastroesophageal reflux disease in 1977, 
regular use of over-the-counter  and prescription medication for 
stomach acidity, and current symptoms of acid reflux, heartburn, 
and indigestion on a daily basis.  The Veteran also reported that 
he ceased drug abuse in 2003 and greatly reduced alcohol 
consumption starting in 2006.  The physician noted that a 
concurrent upper gastrointestinal test series showed a hiatal 
hernia with gastroesophageal reflux disease (GERD), significant 
mucosal hypertrophy of the stomach, and a small distal duodenal 
bulb.  The physician diagnosed hiatal hernia with GERD and a 
duodenal ulcer.   The physician noted that there was no evidence 
of the onset of peptic ulcer disease in service.   He noted that 
the cause of the disease was multifactorial and was likely the 
result of prolonged use of non-steroidal anti-inflammatory drugs, 
the hiatal hernia, and a history of drug and alcohol abuse and 
cigarette smoking.  The physician was unable to further determine 
which of the causes, if any, were dominant.  

Service connection for peptic ulcer disease is not warranted on a 
direct basis because there is no credible lay or medical evidence 
that the disease first manifested in service or within the 
presumptive period after service.  The Veteran reported that he 
was first diagnosed with an upper gastric disorder in 1977, two 
years after service.  There is no credible lay or medical 
evidence that the disease is directly related to any aspect of 
service.  

The Board concludes that service connection for peptic ulcer 
disease is warranted on a secondary basis as a result of service-
connected substance and alcohol abuse.  The VA physician in 
September 2009 reviewed the entire record and was the only 
medical care provider who addressed the etiology of the disease.  
He concluded that there were multiple causes for the disease 
including drug and alcohol abuse.  As substance and alcohol abuse 
has been determined to be service-connected and as the physician 
concluded that the abuse was a contributing and proximately 
aggravating factor, secondary service connection for peptic ulcer 
disease is warranted.   


ORDER

Service connection for peptic ulcer disease is granted, subject 
to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


